Citation Nr: 0205247	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. B. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to service connection for PTSD has 
been previously denied.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, this 
issue has been phrased as noted on the title page.

The veteran has filed a claim for other issues, the RO is 
acting on the claim.  The Board is undertaking additional 
development of the service connection issue.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a July 
1989 decision. 

2.  Evidence submitted since the July 1989 decision bears 
directly or substantially upon the issue at hand, is not 
duplicative or cumulative, and must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1989 decision is new and 
material and the veteran's claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1998, December 
1998, and September 2000 rating determinations, the March 
2000 SOC, and the September 2000 and March 2001 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination during the course of the appeal.  Moreover, the 
veteran appeared at a hearing before the undersigned Board 
Member in January 2002.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in regard to whether the 
claim should be reopened.  

The Board notes that new regulations have recently been 
placed into effect with respect to determinations as to 
whether new and material evidence has been submitted to 
reopen a claim for service connection.  These regulations 
apply to claims filed subsequent to August 29, 2001.  As this 
claim was received prior to this time, it is governed by the 
laws and regulations addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In July 1989, the Board denied service connection for PTSD on 
the basis that evidence did not show that the veteran was 
suffering from a psychosis or psychoneurosis, to include 
PTSD.  

Evidence received subsequent to the July 1989 denial includes 
a December 1997 report from the veteran's private 
psychologist, A. B., M.Ed. containing a diagnosis of PTSD; a 
January 1998 report from the veteran's private physician, J. 
R., M.D., with an Axis I diagnosis of PTSD; an August 2000 
intake summary report from the veteran's private 
psychologist, L. S, Ph.D., containing an Axis I diagnosis of 
PTSD; and the testimony of the veteran and Dr. B. at the 
veteran's January 2002 hearing before the undersigned Board 
Member.  

At the time of the January 2002 hearing, the veteran's 
private physician, Dr. B., indicated that he had no doubt 
that the veteran had PTSD.  Dr. B. further testified that it 
was his belief that the veteran's PTSD was caused by his 
experiences in the U.S. Navy while serving in Vietnam.  

The veteran seeks to reopen his claim of service connection 
for PTSD. 

The Board finds that the evidence added to the record since 
the July 1989 decision is new and material.  The previous 
denial was based upon no evidence of PTSD.  The added 
evidence, is new and material to the issue at hand.  The 
veteran had been diagnosed as having PTSD since the July 1989 
decision.  Therefore, an evidentiary defect that existed at 
the time of the prior denial has been cured.  The added 
evidence bears directly and substantially upon the issue at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

While the Board finds that new and material evidence has been 
submitted to reopen the claim, it notes that while requests 
for verification for stressors for PTSD were made by the RO 
to both the U. S. Armed Services Center for Research of Unit 
Records, affiliated with the Department of the Army, and the 
U. S. Naval Historical Center, there was no response received 
from the U.S. Naval Historical Center.  Moreover, there have 
been no copies of ships logs associated with the claims 
folder.  Therefore, additional development is warranted.  

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



ORDER

The petition to reopen a claim for service connection for 
PTSD is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

